Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 1 of 22 PageID: 1961




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

   UMG RECORDINGS, INC., et al.,
                     Plaintiffs,                    Civil Action No. 19-17272
         v.                                                (MAS) (TJB)
   RCN TELECOM SERVICES, LLC, et al.,
                     Defendants.
   and
   RCN TELECOM SERVICES, LLC, et al.,
                     Counterclaim-Plaintiffs,          Motion Returnable:
         v.                                             October 4, 2021
   UMG RECORDINGS, INC., et al.,                      ORAL ARGUMENT
   RECORDING INDUSTRY ASSOCIATION                       REQUESTED
   OF AMERICA, INC., and RIGHTSCORP,
   INC.,
                     Counterclaim-Defendants.

   MEMORANDUM OF LAW IN SUPPORT OF MOTION BY PLAINTIFFS
     AND COUNTERCLAIM-DEFENDANT RECORDING INDUSTRY
     ASSOCIATION OF AMERICA, INC. TO DISMISS DEFENDANTS’
                  AMENDED COUNTERCLAIM

                                         Thomas R. Curtin
                                         George C. Jones
                                         McELROY, DEUTSCH, MULVANEY
                                          & CARPENTER, LLP
                                         1300 Mount Kemble Avenue
                                         P.O. Box 2075
                                         Morristown, NJ 07962-2075
                                         (973) 993-8100

                                         Attorneys for Plaintiffs and Recording
                                         Industry Association of America, Inc.

                                         [Additional counsel on signature block]
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 2 of 22 PageID: 1962




                                             TABLE OF CONTENTS

  INTRODUCTION....................................................................................................4
  FACTUAL BACKGROUND ..................................................................................8
  LEGAL STANDARD...............................................................................................9
  ARGUMENT ..........................................................................................................10
  I.       THE DMCA PREEMPTS RCN’S COUNTERCLAIM. .......................................10
  II.      RCN LACKS STANDING TO PURSUE A UCL CLAIM AGAINST MOVANTS. .12
           A.        RCN’s Litigation Costs Cannot Confer Standing Under The UCL As A
                     Matter Of Law. ....................................................................................14
           B.        RCN’s Alleged Costs Related To Rightscorp’s Notices Are Concededly
                     Not Attributable To Movants. .............................................................15
  III.     RCN FAILED TO PLEAD ENTITLEMENT TO A REMEDY AGAINST MOVANTS.
           .......................................................................................................................18
  IV.      IF RCN’S CLAIM AGAINST RIGHTSCORP SURVIVES, IT SHOULD BE
           STRICKEN FROM THIS ACTION.....................................................................19
  CONCLUSION.......................................................................................................20
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 3 of 22 PageID: 1963




                                     TABLE OF AUTHORITIES

  Cases
  Acad. of Mot. Pictures Arts & Sciences v. GoDaddy, Inc.,
    No. 10-cv-3738, 2015 WL 12697732 (C.D. Cal. Apr. 10, 2015) ..................... 20
  Aguilera v. Matco Tools Corp.,
    No. 19-cv-1576, 2020 WL 1188142 (S.D. Cal. Mar. 12, 2020) ....................... 13
  Ashcroft v. Iqbal,
    556 U.S. 662, 678 (2009) .................................................................................. 10
  Buck v. Hampton Twp. Sch. Dist.,
    452 F.3d 256 (3d Cir. 2006) .............................................................................. 16
  Emery v. Visa Int’l Serv. Ass’n,
    95 Cal. App. 4th 952 (Ct. App. 2002) ......................................................... 15, 17
  Hammill v. Bank of Am., N.A.,
    No. 12-cv-117, 2013 WL 4648317 (W.D. Pa. Aug. 29, 2013) ......................... 10
  In re Burlington Coat Factory Sec. Litig.,
     114 F.3d 1410 (3d Cir. 1997) ............................................................................ 16
  In re Firearm Cases,
     126 Cal. App. 4th 959 (Ct. App. 2005) .............................................................. 18
  Khan v. 7-Eleven, Inc.,
    No. 14-cv-522, 2015 WL 12781203 (C.D. Cal. May 6, 2015) ......................... 13
  Kwikset Corp. v. Super. Ct.,
    246 P.3d 877 (Cal. 2011) ................................................................................... 13
  Madrid v. Perot Sys. Corp.,
    130 Cal. App. 4th 440 (2005) ............................................................................ 19
  Merchants Mutual Ins. Co. v. 215 4th St., LLC,
    No. 19-cv-9206 (ES), 2020 WL 634149 (D.N.J. Feb. 10, 2020) ........................ 9
  Pickett v. Ocean-Monmouth Legal Services, Inc.,
     No. 11-cv-6980, 2012 WL 1601003 (D.N.J. May 7, 2012) .............................. 17
  S. Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Grp. Ltd.,
     181 F.3d 410 (3d Cir. 1999) .............................................................................. 10


                                                         ii
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 4 of 22 PageID: 1964




  Tine Bak LLC v. Selkatz, Inc.,
     No. 20-cv-5065, 2020 WL 9074806 (C.D. Cal. Nov. 30, 2020) .................. 6, 12

  Statutes
  17 U.S.C. § 512 ....................................................................................................... 11

  Other
  H.R. Rep. No. 105-551
    Part 1 at 26 (Judiciary Rep.) ............................................................................... 11
  RCN Telecom Services, LLC v. BMG Rights Mgmt. (US) LLC,
    No. 16-cv-4417, Dkt. 45, Am. Compl. ¶ 37 (S.D.N.Y. filed Sept. 16, 2016) .... 16




                                                             iii
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 5 of 22 PageID: 1965




                                  INTRODUCTION

        This is the second time Defendants RCN Telecom Services, LLC, et al.

  (“RCN”) have tried to allege a counterclaim under California’s Unfair Competition

  Law (“UCL”) against Plaintiffs UMG Recordings, Inc., et al. (“Plaintiffs”),

  Plaintiffs’ trade association, the Recording Industry Association of America, Inc.

  (the “RIAA,” and together with Plaintiffs, “Movants”), and a third-party company

  called Rightscorp, Inc. (“Rightscorp”).       The Court dismissed RCN’s first

  counterclaim for failure to state a claim, but granted RCN leave to amend. See Dkt.

  159 (“Op.”). However, RCN’s amended pleading suffers from the same infirmities

  as its first one. Accordingly, the Court should now dismiss RCN’s counterclaim (the

  “Counterclaim”) with prejudice.

        As the Court is aware, Plaintiffs filed this lawsuit to address RCN’s actions in

  facilitating and profiting from the widespread infringement of Plaintiffs’

  copyrighted sound recordings by subscribers of RCN’s internet services. That

  infringement was detected and documented by third party Rightscorp. In 2011,

  Rightscorp began investigating copyright infringements committed by customers of

  various internet service providers (“ISPs”), such as RCN, using BitTorrent, an

  anonymous peer-to-peer file-sharing service. Rightscorp traced a significant number

  of the infringements to RCN’s subscribers, documented those infringements, and

  sent notices to RCN identifying the specific infringements. Rather than addressing
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 6 of 22 PageID: 1966




  Rightscorp’s notices or making any attempt to implement a repeat infringer policy,

  as required to qualify for a safe harbor defense to a claim of secondary infringement,

  RCN turned a blind eye to this conduct and continued profiting from the monthly

  fees it received in exchange for providing high-speed internet services to subscribers

  it knew to be violating copyright law.

        Critically, it is undisputed that Movants never retained Rightscorp to either

  investigate infringements or send copyright infringement notices on their behalf.

  Rather, Rightscorp performed these services on behalf of other copyright owners.

  Recorded music contains intellectual property protected by two distinct copyrights:

  one in the sound recording, and one in the underlying musical composition

  performed on the sound recording. Generally, record labels—like Plaintiffs—own

  the sound recording copyrights, while separate music publishing companies own the

  underlying musical composition copyrights.        Here, owners of certain musical

  composition copyrights retained Rightscorp to monitor BitTorrent for infringement

  of their works, document those infringements, and send infringement notices to ISPs

  like RCN. Indeed, the notices Rightscorp sent to RCN—examples of which RCN

  has put in the record in this case, see Dkt. 15-3—disclosed the fact that Rightscorp

  represented the owners of “musical compositions.”

        In 2014, a music publishing company that had retained Rightscorp sued a

  different ISP (Cox Communications) for copyright infringement on the basis of



                                            5
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 7 of 22 PageID: 1967




  Rightscorp’s evidence. That case proceeded to trial in December 2015 and resulted

  in a $25 million verdict. Recognizing that the verdict against Cox meant that sound

  recording copyrights embodying the musical compositions had also been infringed,

  the RIAA and Rightscorp began discussing the possibility of the RIAA acquiring

  Rightscorp’s data to see if there was a basis to bring similar cases on behalf of sound

  recording copyright owners like Plaintiffs. In 2019, the RIAA and Rightscorp

  entered into an agreement whereby Plaintiffs obtained access to Rightscorp’s

  infringement data relevant to RCN. That data led to this case.

        Faced with Rightscorp’s damning evidence proving RCN’s liability and

  without any valid defense, RCN has repeatedly sought to shift the focus of this case

  away from its own actions. Its Counterclaim under the UCL is one such effort, and

  the Court correctly dismissed RCN’s first effort to plead it. However, RCN’s second

  attempt to assert a counterclaim under the UCL merely confirms that RCN cannot

  cure its pleading failures. Accordingly, this Court should dismiss the Counterclaim

  with prejudice.

        Each of the arguments that Movants raised in their first motion to dismiss

  RCN’s Counterclaim compels dismissal once again.

        First, the Counterclaim is preempted by the Digital Millennium Copyright

  Act (“DMCA”), which comprehensively regulates the relationship between

  copyright owners like Plaintiffs and online service providers like RCN. Movants



                                            6
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 8 of 22 PageID: 1968




  have already briefed this issue, which presents a pure question of law unaffected by

  any of RCN’s amendments to its pleading. Moreover, since Movants filed their prior

  motion to dismiss, an additional judicial opinion has considered this issue and held

  that a state law claim is preempted when it would otherwise upset the balance struck

  by Congress in the DMCA. See Tine Bak LLC v. Selkatz, Inc., No. 20-cv-5065, 2020

  WL 9074806 (C.D. Cal. Nov. 30, 2020).

        Second, RCN again failed to plead that it has standing to pursue a UCL claim

  against Movants. The Court dismissed RCN’s initial Counterclaim on this ground,

  and RCN has not cured this defect in its amended Counterclaim. To satisfy the

  UCL’s standing requirement, RCN must allege that it lost money or property as a

  result of what Movants did. However, the only economic loss pled by RCN

  allegedly attributable to Movants is the legal expense RCN has incurred defending

  itself in this action. As the Court has already recognized, the Noerr-Pennington

  doctrine immunizes Movants from any liability related to their litigation activity.

  While RCN also alleges it has incurred costs related to evaluating and responding to

  Rightscorp’s infringement notices, such costs may not be attributed to Movants as a

  matter of law, given RCN’s concession that Rightscorp never sent any notices on

  Movants’ behalf.

        Third, RCN again failed to allege a right to any remedy against Movants.

  While RCN’s original pleading sought both restitution and an injunction, its



                                           7
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 9 of 22 PageID: 1969




  amended pleading seeks only injunctive relief to prevent Rightscorp from continuing

  to send infringement notices to RCN unless certain conditions are met. However,

  such relief is unavailable against Movants because they never retained Rightscorp

  to send notices. Thus, Movants do not plausibly pose any ongoing threat to RCN

  warranting injunctive relief.

        Fourth, in the event the Court dismisses RCN’s Counterclaim against

  Movants but not against Rightscorp, the Court should exercise its discretion under

  Rule 14 of the Federal Rules of Civil Procedure (the “Rules”) to strike the

  Counterclaim from this action. Movants have already briefed this issue for the

  Court, and the same analysis applies to RCN’s amended pleading.

                             FACTUAL BACKGROUND1

        In their prior motion to dismiss, Movants described in detail the factual

  background relevant to the Counterclaim. See Dkt. 122-1 (“First Mot.”) at 5-11.

  They incorporate that recitation as if fully set forth herein.

        RCN’s pleading amendments were minimal.2 While the specific amendments

  relevant to Movants are addressed in context below, RCN continues to allege that


  1
   Movants accept the facts alleged in RCN’s amended pleading as true only for the
  purpose of this motion to dismiss.
  2
   For the Court’s convenience, Movants have attached a “redlined” version of RCN’s
  pleading that demonstrates the amendments RCN made in response to the Court’s
  order dismissing its Counterclaim as originally pled. See Declaration of Kevin L.
  Attridge, Exhibit 1 (redline comparison of RCN pleadings).


                                             8
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 10 of 22 PageID: 1970




   Rightscorp sends infringement notices to RCN that do not comply with RCN’s

   policy for processing such notices.         See Dkt. 161, Second Am. Answer &

   Counterclaims (“Am. Counterclaim”) ¶ 105. However, RCN also concedes, as it

   previously did, that Movants have never hired Rightscorp to monitor BitTorrent on

   their behalf or to send infringement notices to ISPs like RCN. Id. ¶¶ 74, 75, 93.

   Instead, RCN acknowledges that Movants have engaged a different infringement

   monitoring company to do that work. Id. ¶ 93. Nevertheless, RCN makes the

   conclusory and demonstrably false allegation that Movants exercise “unbridled

   control” over Rightscorp, id. ¶ 128, and thus should be enjoined from “consenting

   to, directing, or otherwise authorizing” Rightscorp to send notices to RCN in the

   future unless certain conditions are met. Id. at 60 (Request for Relief ¶ C). As

   discussed below, those allegations are insufficient as a matter of law and thus the

   claim should be dismissed with prejudice.

                                   LEGAL STANDARD

         When considering a motion to dismiss a counterclaim under Rule 12(b)(6), a

   court “undertakes the same analysis as it would for claims in a complaint.”

   Merchants Mutual Ins. Co. v. 215 4th St., LLC, No. 19-cv-9206 (ES), 2020 WL

   634149, at *1 (D.N.J. Feb. 10, 2020) (granting motion to dismiss counterclaim).

   Accordingly, a court must determine whether a counterclaim-plaintiff has pled

   “sufficient factual matter, accepted as true, to state a claim for relief that is plausible



                                               9
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 11 of 22 PageID: 1971




   on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations

   omitted). In undertaking this inquiry, a court may consider the pleading as well as

   any materials of which the court can take judicial notice. See S. Cross Overseas

   Agencies, Inc. v. Wah Kwong Shipping Grp. Ltd., 181 F.3d 410, 426 (3d Cir. 1999).

                                     ARGUMENT

          RCN’s Counterclaim is fatally flawed for the same reasons articulated in

   Movants’ previous motion to dismiss. Moreover, because the Court has already

   given RCN one opportunity to replead its Counterclaim, there is no reason to believe

   RCN could, in good faith, allege any other facts to rehabilitate that claim.

   Accordingly, dismissal with prejudice is warranted because further amendment

   would be futile. See, e.g., Hammill v. Bank of Am., N.A., No. 12-cv-117, 2013 WL

   4648317, at *5 (W.D. Pa. Aug. 29, 2013) (holding amendment would be futile where

   plaintiff already had one opportunity to amend).

   I.    THE DMCA PREEMPTS RCN’S COUNTERCLAIM.

         Movants have already explained why 17 U.S.C. § 512 (“Section 512”)

   preempts the Counterclaim. See First Mot. at 13-18; Dkt. 139, Reply Mem. of Law

   in Further Support of First Mot. (“First Reply”) at 3-8. Because none of RCN’s




                                           10
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 12 of 22 PageID: 1972




   amended allegations affects that issue of law, Movants incorporate their prior

   arguments regarding preemption as if fully set forth herein. See id.3

         In sum, Section 512 operates as a comprehensive federal regulation of the

   relationship between copyright owners and online service providers (“OSPs”)—

   including ISPs like RCN—that operate networks on or through which copyrighted

   material is distributed online. Section 512 was based on a carefully negotiated

   balancing of the competing interests of copyright owners and OSPs in the online

   marketplace. As part of that balancing, Congress considered what rights and

   remedies should be available to OSPs in the event they received “information

   indicating infringement” and took actions relying on that information. H.R. Rep.

   No. 105-551 Part 1 at 26 (Judiciary Rep.). The result was Section 512(f), which

   created a private right of action for OSPs when they receive and rely on false

   infringement notices. See 17 U.S.C. § 512(f).

         RCN does not and cannot state a claim under Section 512(f). See First Mot.

   at 16-17; First Reply at 5-7. Instead, it seeks to graft a state law claim under the

   UCL on top of the remedies Congress expressly provided to OSPs. Longstanding

   principles of conflict preemption preclude RCN from applying state law in such a

   manner. See First Mot. at 13-18; First Reply at 3-8.



   3
    The Court declined to adjudicate this issue in dismissing RCN’s original pleading
   because it ruled on alternate grounds. See Op. at 11.


                                            11
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 13 of 22 PageID: 1973




         Indeed, in the time since Movants filed their first motion to dismiss, another

   court has held that Section 512 preempts state law claims based on allegations that

   the claimant received false notices of online copyright infringement. See Tine Bak

   LLC v. Selkatz, Inc., No. 20-cv-5065, 2020 WL 9074806, at *4-6 (C.D. Cal. Nov.

   30, 2020).    Critically, the Tine Bak LLC court concluded that the DMCA’s

   “comprehensive scheme addressing the submission of false infringement notices”

   had preemptive effect even where the notice at issue did not meet all of Section 512’s

   statutory requirements. Id. at *5. Because the claim at issue there was “predicated”

   on the receipt of allegedly false infringement notices, the DMCA’s comprehensive

   regulatory framework preempted the application of state law. Id. at *4.

         This Court should reach the same result. RCN seeks to employ state law to

   impose liability based on Rightscorp’s infringement notices in a manner that is

   unavailable under Section 512. Imposing such liability would upset the balance of

   rights and remedies Congress enumerated when it enacted the DMCA. Thus, the

   Counterclaim is preempted and should be dismissed with prejudice.

   II.   RCN LACKS STANDING TO PURSUE A UCL CLAIM AGAINST MOVANTS.

         The Court previously dismissed the Counterclaim because RCN failed to

   satisfy the UCL’s statutory standing requirement.        See Op. at 7-11.     RCN’s

   amendments have not cured that deficiency.




                                            12
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 14 of 22 PageID: 1974




         As the Court recognized, the UCL imposes a statutory standing requirement

   that “is ‘substantially narrower than federal standing under Article III.’” Op. at 7

   (quoting Kwikset Corp. v. Super. Ct., 246 P.3d 877, 886 (Cal. 2011) (internal

   alterations omitted)). To satisfy this requirement, a plaintiff must allege and

   eventually prove that (1) it suffered an “economic injury” that (2) was “caused by”

   the business practice at issue. Id. (quoting Aguilera v. Matco Tools Corp., No. 19-

   cv-1576, 2020 WL 1188142, at *7 (S.D. Cal. Mar. 12, 2020)). The second element

   ensures that alleged economic injuries are “attributable to” the specific defendants

   accused of violating the UCL. Op. at 8 (dismissing RCN’s original pleading).

         This principle continues to be fatal to RCN’s Counterclaim.4 While RCN’s

   amended pleading alleges two types of economic injury, neither can support a UCL




   4
     This principle is also fatal to RCN’s new theory that Rightscorp allegedly acted
   unlawfully by acting without a private investigator license. See Am. Counterclaim
   ¶¶ 133-44. The only connection RCN alleges between its alleged harm and
   Rightscorp’s alleged failure to obtain a private investigator license is that Rightscorp
   “would not have engaged in” its practices had it “been subject to the training and
   licensure requirements for private investigators.” Am. Counterclaim ¶ 144.
   However, another court dismissed a UCL claim as speculative when the only alleged
   causal connection between the plaintiff’s injury and the defendant’s alleged failure
   to register as a private investigator was that “but for” the registration failure, the
   injury would not have occurred because licensed investigators would not have
   engaged in the allegedly harmful activity. See Khan v. 7-Eleven, Inc., No. 14-cv-
   522, 2015 WL 12781203, at *2 (C.D. Cal. May 6, 2015). Thus, RCN’s new theory
   must be dismissed. Moreover, because RCN concedes that Movants never retained
   Rightscorp to send infringement notices on their behalf, this new theory does not
   save RCN’s Counterclaim against them.


                                             13
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 15 of 22 PageID: 1975




   claim against Movants as a matter of law. First, RCN again invokes the legal costs

   it has allegedly incurred defending itself against Plaintiffs’ claims.     See Am.

   Counterclaim ¶ 132. However, as this Court has already recognized, the Noerr-

   Pennington doctrine immunizes Movants from any liability arising from those costs.

   See Op. at 9-10. Second, RCN alleges that it has incurred costs in evaluating and

   responding to Rightscorp’s notices. See Am. Counterclaim ¶¶ 130-31. However,

   those costs are not attributable to Movants as a matter of law because RCN concedes

   that Movants have never authorized Rightscorp to monitor the internet for

   infringement or send infringement notices on their behalf.

         A.     RCN’s Litigation Costs Cannot Confer Standing Under The UCL
                As A Matter Of Law.

         One of RCN’s allegations of economic injury—that it incurred litigation-

   related legal costs—was already dismissed by this Court. See Op. at 9-10. In its

   decision, the Court recognized that the Noerr-Pennington doctrine “provides

   absolute immunity from statutory liability when petitioning the government for

   redress,” and thus prohibits RCN from invoking its legal costs related to its defense

   of this lawsuit as a basis for UCL standing. Id.

         In response, RCN does nothing more than move language alleging that RCN

   has incurred legal expenses “in evaluating and defending against Rightscorp’s

   copyright infringement allegations, including its defense of the Record Labels’

   claims in this matter” from one part of its pleading to another. Compare id. ¶ 132,


                                            14
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 16 of 22 PageID: 1976




   with Dkt. 104, Defs.’ First Am. Answer & Counterclaims (“First Counterclaim”)

   ¶ 117 (alleging identical language). RCN has made no substantive change to this

   allegation. Because the Court already considered this exact allegation and found it

   “insufficient” to confer standing under the UCL, the Court should again dismiss this

   portion of RCN’s claim. Op. at 9-10.

         B.     RCN’s Alleged Costs Related To Rightscorp’s Notices Are
                Concededly Not Attributable To Movants.

         RCN also alleges it incurred costs evaluating Rightscorp’s notices,

   determining how to respond to them, and maintaining its internal systems to process

   them. See Am. Counterclaim ¶¶ 130-31. However, RCN’s pleading forecloses any

   inference that Movants caused RCN to incur those alleged costs. See First Mot. at

   22-24; First Reply at 8-11.5

         To satisfy the causation component of UCL standing, a defendant’s liability

   must be based on its “personal participation in the unlawful practices and unbridled

   control” over them. Emery v. Visa Int’l Serv. Ass’n, 95 Cal. App. 4th 952, 969 (Ct.

   App. 2002). However, it is beyond dispute that Rightscorp never sent infringement

   notices on behalf of Movants. Indeed, RCN concedes that Movants have never hired

   Rightscorp to monitor BitTorrent or send notices on their behalf.           See Am.




   5
    The Court declined to reach this issue in resolving Movants’ first motion to dismiss.
   See Op. at 8 n.3.


                                            15
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 17 of 22 PageID: 1977




   Counterclaim ¶¶ 74, 75, 93.        Thus, Movants did not personally participate in

   Rightscorp’s practices and plainly lacked unbridled control over them as a matter of

   law. See First Mot. at 22-24; First Reply at 8-11.

            Rather, as RCN is well aware, Rightscorp was retained by owners of musical

   composition copyrights, who are not parties to this lawsuit. In 2016, RCN even sued

   one such musical composition copyright owner and conceded in its pleading that the

   owner “engaged” Rightscorp “to monitor BitTorrent . . . in order to detect and

   document potential infringements.” RCN Telecom Services, LLC v. BMG Rights

   Mgmt. (US) LLC, No. 16-cv-4417 (S.D.N.Y.), Dkt. 45, Am. Compl. ¶ 37 (Sept. 16,

   2016).6 Finally, Rightscorp disclosed in the notices it sent to RCN that it sent those

   notices as a representative of the owners of “musical compositions.” Dkt. 15-3

   (compilation of Rightscorp notices).7 Thus, those copyright owners were the only




   6
       In that litigation, RCN was represented by the same counsel that represents it here.
   7
     The Court can take judicial notice of the content of Rightscorp’s notices because
   they are integral to the Counterclaim. See Buck v. Hampton Twp. Sch. Dist., 452
   F.3d 256, 260 (3d Cir. 2006) (holding that, on a motion to dismiss, a court may
   consider “any matters incorporated by reference or integral to the claim”); In re
   Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (“Plaintiffs
   cannot prevent a court from looking at the texts of the documents on which its claim
   is based by failing to attach or explicitly cite them.”). Moreover, it is beyond dispute
   that the above-referenced compilation of Rightscorp notices is authentic and reliable,
   as RCN put it in the record in support of its motion to dismiss Plaintiffs’ claims,
   along with a declaration from counsel averring that it is “a compilation of true and
   correct copies of emails received by RCN.” Dkt. 15-2 ¶ 2.


                                              16
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 18 of 22 PageID: 1978




   third parties who could arguably have had unbridled control over Rightscorp’s

   business practices.

         RCN’s amended allegations cannot overcome this fatal flaw. In a last-ditch

   effort to tie Movants to Rightscorp’s independent activities, RCN now alleges—on

   information and belief only—that Movants can be liable for Rightscorp’s alleged

   actions because Rightscorp is Movants’ agent and is “financially dependent” on

   Movants. Am. Counterclaim ¶¶ 126-28. However, these allegations are too vague

   and conclusory to overcome the specific concessions and judicially noticeable facts

   that contradict them. See, e.g., Pickett v. Ocean-Monmouth Legal Services, Inc., No.

   11-cv-6980, 2012 WL 1601003, at *4 (D.N.J. May 7, 2012) (ignoring conclusory

   allegations in deciding motion to dismiss when facts properly before the court

   contradicted them).

         Further, apart from the conclusory nature of RCN’s allegations, Rightscorp’s

   alleged current financial dependence on Movants is insufficient as a matter of law

   to render Movants liable for Rightscorp’s business practices on behalf of clients who

   are not parties to this action. See Am. Counterclaim ¶ 128. The law is clear that

   UCL claims “cannot be predicated on vicarious liability.” Emery, 95 Cal. App. 4th

   at 960.   Accordingly, courts interpreting the UCL consistently hold that the

   defendants cannot be liable for actions of third parties when the defendants did not

   directly participate in the third-party actions, even when they allegedly had the



                                            17
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 19 of 22 PageID: 1979




   power to stop them. See id. at 960-61; In re Firearm Cases, 126 Cal. App. 4th 959,

   983 (Ct. App. 2005) (firearm dealers had no liability under UCL for misuse of

   firearms by third parties). Movants are not aware of any authority holding that an

   allegation that a third party’s “financial dependence” on a defendant satisfies this

   standard. Indeed, such a holding would upend that standard, as it would permit UCL

   claims to be brought against any lender, investor, or important client/customer in a

   company.

          Because any alleged economic harm flowing from Rightscorp’s practices

   cannot be attributed to Movants as a matter of law, RCN cannot invoke such harm

   to allege standing under the UCL.8

   III.   RCN FAILED TO PLEAD ENTITLEMENT TO A REMEDY AGAINST MOVANTS.

          The UCL offers private plaintiffs like RCN two and only two potential

   remedies: restitution and injunctive relief. See First Mot. at 24-27; First Reply at

   13-14.9 While RCN’s original pleading sought both, its amended pleading seeks


   8
     Movants also agree with Rightscorp that RCN’s amended allegations are
   insufficient to confer standing against Rightscorp itself. In dismissing RCN’s
   original pleading, the Court held that RCN’s alleged legal costs associated with
   evaluating and responding to Rightscorp’s notices could satisfy the UCL’s standing
   requirement only if they “were not investigation conducted in preparation for filing
   the present counterclaim.” Op. at 10-11. Despite that ruling, RCN’s amendments
   do not allege that RCN’s legal costs related to Rightscorp were for a purpose other
   than the Counterclaim.
   9
     The Court previously declined to determine whether RCN adequately alleged
   entitlement to any remedy under the UCL. See Op. at 11.


                                           18
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 20 of 22 PageID: 1980




   only injunctive relief. See Am. Counterclaim at 60 (Request for Relief ¶ C).

   Because RCN concedes that Movants have never authorized Rightscorp to send

   infringement notices to RCN, see id. ¶ 93, there is no basis to enjoin Movants from

   doing so in the future.

            To obtain an injunction under the UCL, a plaintiff must plead and prove that

   the allegedly wrongful acts are “likely to be repeated in the future.” Madrid v. Perot

   Sys. Corp., 130 Cal. App. 4th 440, 465 (2005) (internal quotation marks omitted).

   But Movants of course cannot repeat acts that they did not undertake in the first

   place.     While RCN seeks an injunction to prevent Movants from sending or

   authorizing infringement notices unless certain conditions are met, RCN’s factual

   allegations demonstrate that Movants never engaged Rightscorp to monitor

   BitTorrent for infringements of their sound recording copyrights and send

   infringement notices to ISPs like RCN in the past and are not currently taking any

   of those actions. See supra, at § II.B. Thus, RCN has not plausibly pled that it is

   entitled to any injunction against Movants.

   IV.      IF RCN’S CLAIM AGAINST RIGHTSCORP SURVIVES, IT SHOULD BE
            STRICKEN FROM THIS ACTION.

            If the Court dismisses the Counterclaim against Movants but not against

   Rightscorp, it should be stricken from this action as an improper third-party pleading

   under Rule 14. Movants have already briefed this issue, and they incorporate their




                                             19
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 21 of 22 PageID: 1981




   prior arguments as if fully set forth herein. See First Mot. at 27-30; First Reply at

   14-15.

         Further, because RCN has abandoned its claim for restitution, judicial

   economy would not be served by keeping RCN’s claim against Rightscorp alongside

   Plaintiffs’ claims against RCN. RCN is not entitled to a jury to resolve its claim for

   injunctive relief. See Acad. of Mot. Pictures Arts & Sciences v. GoDaddy, Inc., No.

   10-cv-3738, 2015 WL 12697732, at *2 (C.D. Cal. Apr. 10, 2015) (holding “there is

   no right to a jury trial for UCL claims” and citing authorities). Thus, even if RCN’s

   Counterclaim against Rightscorp survives Rightscorp’s motion to dismiss, RCN’s

   claim against Rightscorp will inevitably be resolved separately from Plaintiffs’

   claims against RCN.

                                     CONCLUSION

         For the reasons stated above, RCN’s Counterclaim should be dismissed with

   prejudice. In the event the Court dismisses RCN’s Counterclaim against Movants

   but not against Rightscorp, the Court should strike RCN’s third-party claim against

   Rightscorp.




                                            20
Case 3:19-cv-17272-MAS-TJB Document 174-1 Filed 08/31/21 Page 22 of 22 PageID: 1982




    Dated: August 31, 2021           Respectfully submitted,

                                     /s/ Thomas R. Curtin
                                     Thomas R. Curtin
                                     George C. Jones
                                     McElroy, Deutsch, Mulvaney &
                                         Carpenter, LLP
                                     1300 Mount Kemble Avenue, P.O. Box 2075
                                     Morristown, NJ 07962
                                     Tel: (973) 401-7117
                                     Fax: (973) 425-0161
                                     tcurtin@mdmc-law.com
                                     gjones@mdmc-law.com

                                     Andrew H. Bart (pro hac vice)
                                     Jacob L. Tracer (pro hac vice)
                                     Jenner & Block LLP
                                     919 Third Avenue
                                     New York, NY 10022
                                     Tel: (212) 891-1600
                                     Fax: (212) 891-1699
                                     abart@jenner.com
                                     jtracer@jenner.com

                                     Robert B. Gilmore (pro hac vice)
                                     Philip J. O’Beirne (pro hac vice)
                                     Michael A. Petrino (pro hac vice)
                                     Kevin L. Attridge (pro hac vice)
                                     Stein Mitchell Beato & Missner LLP
                                     901 15th Street, N.W., Suite 700
                                     Washington, DC 20005
                                     Tel: (202) 737-7777
                                     Fax: (202) 296-8312
                                     rgilmore@steinmitchell.com
                                     pobeirne@steinmitchell.com
                                     mpetrino@steinmitchell.com
                                     kattridge@steinmitchell.com

                                     Attorneys for Plaintiffs and Recording
                                     Industry Association of America, Inc.

                                        21
